Title: Court Case, 3 December 1751
From: Washington, George
To: 


 3 Dec. 1751. “Ann Carrol and Mary McDaniel Servts of Fredericksburgh, being Committed to the Goal of this County by William Hunter Gent., on Suspicion of Felony, & Charged with robing the Cloaths of Mr George Washington when he was washing in the River some time

last Summer, the Court having heard Severall Evidences Are of Oppinion that the said Ann Carroll be discharged, & Admitted an Evidence for our Lord the King Against the said Mary McDaniel.
And Upon Considering the whole in Evidence, & the prisoners defense, the Court are of Oppinion that the said Mary McDaniel is Guilty of petty Larceny, whereupon the said Mary desired Immediate punishment for the sd Crime & relied on the Mercy of the Court, therefore it is ordered that the Sheriff carry her to the Whipping post & Inflict fifteen lashes on her bare back, And then she be discharged &.”
